Exhibit 10.2(l)

CYTEC INDUSTRIES INC.

COMPENSATION TAXATION EQUALIZATION PLAN

(as restated effective January 1, 2009)

 

1. If an Excess Tax is imposed on any person who is, or was at the time, an
employee, officer or director of Cytec Industries Inc., a Delaware corporation
(the “Corporation”) or of any subsidiary of the Corporation, then the
Corporation (or such subsidiary), shall pay as additional compensation to such
person a Tax Equalization Amount on the first day of the seventh month following
such person’s Separation from Service. However, in no event shall the payment be
made, or commence, later than the fifteenth day of the third calendar month
following the date on which such person has been Separated from Service for six
months. Separation from Service occurs on the date that such person dies,
retires, or otherwise has a termination of employment with the Corporation
(within the meaning of Treasury Regulation Section 1.409A-1). For purposes of
this Plan, (a) “Excess Tax” shall mean the tax which is imposed by Section 4999
of the Internal Revenue Code of 1986, or by any corresponding provision of any
subsequent Internal Revenue Code, as the same may be amended from time to time,
by reason of any payment or benefit which such person has received from, or
under any plan of, the Corporation (or subsidiary of the Corporation); and
(b) the “Tax Equalization Amount” shall be an amount which, after taking into
account all taxes (including any Excess Tax) imposed upon such amount by any
federal, state or local government, is equal to the amount of the tax imposed by
Section 4999.

 

2. If any payment to which paragraph 1 of this Plan applies is subject to
withholding, then the additional payment in respect of the withholding shall be
made at the time of the withholding. If the tax is imposed other than by, or in
addition to, withholding, then the additional payment shall be made at the time
the tax is payable and for such purpose the person shall make available to the
Corporation such information as the Corporation may require in order to
determine the amount of tax which will be imposed.

 

3. The Corporation reserves the right to amend or terminate this Plan at any
time, provided, that no such amendment or termination shall adversely affect the
right of any person to receive any amount under this Plan who becomes subject to
the tax imposed by Section 4999 in whole or in part by reason of any change in
the ownership or effective control of the Corporation occurring prior to the
date of such amendment or termination.

*    *    *

 

/s/ ROY SMITH

     

12/15/2008

ROY SMITH       DATE

/s/ MARILYN R. CHARLES

     

12/15/2008

MARILYN R. CHARLES       DATE